F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                               DEC 15 2000
                                       TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                                 No. 00-4098
                                                      (D. Ct. No. 96-CR-0052B)
 GRAVITY SPORTS, LTD., DENNIS                                  (D. Utah)
 McGLYNN,

               Defendant - Appellant.


                              ORDER AND JUDGMENT*


Before TACHA, McKAY, and HENRY, Circuit Judges.


      This appeal is from an order of the district court affirming the conviction and

sentences of defendants Dennis McGlynn and Gravity Sports, Ltd., who were charged

with aiding and abetting Paul Thompson in violating National Park Service Regulation 36

C.F.R. § 2.17(a)(3), a class B misdemeanor, by delivering a person or object to the

surface of Lake Powell in the Glen Canyon National Recreation Area on the Utah side, by

a parachute without a permit. The defendants were found guilty of these offenses and the



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
sentences were imposed by the magistrate judge and affirmed by the district court.

         The defendants’ appeal urges us to interpret § 2.17(a)(3) in a way that

distinguishes this case from United States v. Oxx, 127 F. 3d 1277 (10th Cir. 1997). The

district court in this case clearly stated

                [b]oth sides acknowledge that the parachutes used by the
                defendants are the same as those at issue in Oxx. As stated in
                Oxx, , “the term ‘parachute’ in § 2.17(a)(3) unambiguously
                applies to the parachutes used by defendants in BASE
                jumping.” See Oxx, 127 F.3d at 1279. The Tenth Circuit
                further stated, “[a] parachute by any other name is still a
                parachute, and delivering a person by parachute is prohibited”
                and “[t]echnological improvement in the shape,
                maneuverability, and control of modern parachutes, including
                those used here, do not make them cease to be parachutes.”
                Id. at 1279-80.

United States v. Gravity Sports, Ltd., No. 2:96-CR-0052 B, slip op. at 5 (D. Utah May 30,

2000).

         We find that the device used in this case is exactly the same device as that used in

Oxx. We therefore find no principled way to distinguish this case from prior controlling

authority of this court. This appeal is controlled by Oxx, supra. The order of the district

court is affirmed.

                                             ENTERED FOR THE COURT,



                                             Deanell Reece Tacha
                                             Circuit Judge



                                              -2-